Case 20-32633-sgj11 Doc 100 Filed 10/30/20                                            Entered 10/30/20 13:03:39                           Page 1 of 3


    Keith M. Aurzada
    (State Bar No. 24009800)
    REED SMITH, LLP
    2850 N. Harwood Street, Suite 1500
    Dallas, Texas 75201
    T: 469.680.4200
    F: 469.680.4299

    Attorney for Spirit Realty, L.P. and
    Spirit Master Funding X, LLC

                                IN THE UNITED STATES BANKRUPTCY COURT
                                      NORTHERN DISTRICT OF TEXAS
                                         DALLAS WORTH DIVISION

    IN RE:                                                                        §                    Chapter 11
                                                                                  §
    Studio Movie Grill Holdings, LLC, et al1                                      §                    Case No. 20-32633-SGJ-11
                                                                                  §
                Debtor.                                                           §

                            NOTICE OF APPEARANCE AND
               REQUEST FOR SERVICE OF NOTICES, PLEADINGS AND ORDERS

                PLEASE TAKE NOTICE that Spirit Realty, L.P. and Spirit Master Funding X,

    LLC, hereby enters its appearance by and through its counsel, Reed Smith LLP, pursuant to

    11 U.S.C. § 1109(b) and Rule 9010(b) of the Federal Rules of Bankruptcy Procedure (the

    “Bankruptcy Rules”); and such counsel hereby requests, pursuant to Bankruptcy Rules 2002,

    3017, and 9007 and 11 U.S.C. §§ 342 and 1109(b), that copies of all notices and pleadings

    given or filed in the above-captioned case be given and served upon:



1
   320-32634-MVL-11 OHAM Holdings, LLC; 320-32635-MVL-11 Movie Grill Partners 6, LLC; 320-32637-HDH-11 Movie Grill Concepts III, Ltd; 320-32641-MVL-11 Movie
Grill Concepts XXXVIII, LLC; 320-32642-SGJ-11 Movie Grill Partners 4, LLC; 320-32643-MVL-11 Movie Grill Partners 3, LLC; 320-32644-HDH-11 Movie Grill Concepts
XXXVII, LLC; 320-32645-SGJ-11 Movie Grill Concepts LV, LLC; 320-32646-MVL-11 Movie Grill Concepts Trademark Holdings, LLC; 320-32647-SGJ-11 MGC Management
I, LLC; 320-32648-HDH-11 Movie Grill Concepts XXI, LLC; 320-32649-SGJ-11 Movie Grill Concepts LIII, LLC; 320-32650-HDH-11 Movie Grill Concepts VII, LLC; 320-
32651-MVL-11 Movie Grill Concepts XII, LLC; 320-32652-HDH-11 Movie Grill Concepts XLII, LLC; 320-32653-SGJ-11 Movie Grill Concepts XLIV, LLC; 320-32654-MVL-
11 Movie Grill Concepts XLVI, LLC; 320-32655-HDH-11 Movie Grill Concepts XV, LLC; 320-32656-MVL-11 Movie Grill Concepts XVI, LLC; 320-32657-SGJ-11 Movie
Grill Concepts XVIII, LLC; 320-32658-SGJ-11 Movie Grill Concepts XXIV, LLC; 320-32659-MVL-11 Movie Grill Concepts X, LLC; 320-32660-HDH-11 Movie Grill Concepts
XXXIII, LLC; 320-32661-SGJ-11 Movie Grill Concepts L, LLC; 320-32662-MVL-11 Movie Grill Concepts XXXIV, LLC; 320-32663-HDH-11 Movie Grill Concepts LIV, LLC;
320-32664-MVL-11 Movie Grill Concepts XXX, LLC; 320-32665-MVL-11 Studio Club IV, LLC; 320-32666-HDH-11 Movie Grill Concepts I, Ltd; 320-32667-HDH-11 Movie
Grill Concepts XXXV, LLC; 320-32669-SGJ-11 Movie Grill Concepts XI, LLC; 320-32670-SGJ-11 Movie Grill Concepts IX, LLC; 320-32671-MVL-11 Movie Grill Concepts
XLIX, LLC; 320-32672-HDH-11 Movie Grill Concepts LII, LLC; 320-32673-SGJ-11 Movie Grill Concepts XXII, LLC; 320-32674-MVL-11 Movie Grill Concepts VI, Ltd; 320-
32675-HDH011 Movie Grill Concepts XXVIII, LLC; 320-32676-MVL-11 Movie Grill Concepts XXXII, LLC; 320-32677-SGJ-11 Movie Grill Concepts IV, Ltd; 320-32678-
HDH-11 Movie Grill Concepts XXXVI, LLC; 320-32680-SGJ-11 Movie Grill Concepts XIV, LLC; 320-32681-HDH-11 Movie Grill Concepts XIX, LLC; 320-32682-SGJ-11
Movie Grill Concepts XL, LLC; 320-32683-MVL-11 Movie Grill Concepts XLIII, LLC; 320-32684-SGJ-11 Movie Grill Concepts XLVII, LLC; 320-32685-MVL-11 Movie Grill
Concepts XVII, LLC; 320-32686-MVL-11 Movie Grill Concepts XXIII, LLC; 320-32687-HDH-11 Movie Grill Concepts XXV, LLC; 320-32688-HDH-11 Movie Grill Concepts
XXXIX, LLC; 320-32689-SGJ-11 Movie Grill Concepts XXVI, LLC; 320-32690-SGJ-11 Movie Grill Concepts XXIX, LLC; 320-32691-MVL-11 Movie Grill Concepts XXVII,
LLC; 320-32692-HDH-11 Studio Club, LLC; 320-32693-HDH-11 Movie Grill Concepts XXXI, LLC; 320-32694-SGJ-11 Movie Grill Concepts XX, LLC; 320-32695-MVL-11
Movie Grill Concepts LI, LLC; 320-32697-SGJ-11 Movie Grill Concepts XIII, LLC; 320-32698-HDH-11 Movie Grill Concepts XLVIII, LLC; 320-32699-MVL-11 Movie Grill
Concepts XLV, LLC; 320-32700-SGJ-11 Movie Grill Concepts XLI, LLC
Case 20-32633-sgj11 Doc 100 Filed 10/30/20           Entered 10/30/20 13:03:39       Page 2 of 3




                                     Keith M. Aurzada
                                    REED SMITH LLP
                             2850 N. Harwood Street, Suite 1500
                                    Dallas, Texas 75201
                                 Telephone: 469.680.4200
                                 Facsimile: 469.680.4299
                                    Kaurzada@reedsmith.com




        PLEASE TAKE FURTHER NOTICE that pursuant to section 1109(b) of the

 Bankruptcy Code, the foregoing request applies to and includes not only the notices and papers

 referenced in the Bankruptcy Rules cited above, but also without limitation to all orders and

 notices of any application, motion, petition, pleading, request, complaint or demand, whether

 formal or informal, whether transmitted or conveyed by mail, delivery, telephone, facsimile or

 otherwise that affects or seeks to affect or may potentially affect in any way the Debtor or its

 estate or creditors thereof, or any property or proceeds in which the Debtor or its estate may

 claim an interest.

 DATED: October 30, 2020
                                                  Respectfully submitted,


                                                  By: /s/ Keith M. Aurzada
                                                       Keith M. Aurzada
                                                       State Bar No. 24009800
                                                        REED SMITH LLP
                                                        2850 N. Harwood Street, Suite 1500
                                                        Dallas, Texas 75201
                                                        Telephone: 469.680.4200
                                                        Facsimile: 469.680.4299
                                                        Email: kaurzada@reedsmith.com

                                                  Attorneys for Spirit Realty, L.P. and
                                                  Spirit Master Funding X, LLC.




                                               -2-
Case 20-32633-sgj11 Doc 100 Filed 10/30/20      Entered 10/30/20 13:03:39   Page 3 of 3


                              CERTIFICATE OF SERVICE

               I hereby certify that on October 30, 2020, a true and correct copy of the
above foregoing document was served via the Court’s Electronic Case Filing (ECF) system
on all parties registered to receive electronic service in this matter.

                                 /s/    Keith Miles Aurzada
                                        Keith M. Aurzada




                                          -3-
